Citation Nr: 0304593	
Decision Date: 03/13/03    Archive Date: 03/24/03

DOCKET NO.  02-06 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for left eye visual 
loss as secondary to a service-connected right eye 
disability.

3.  Entitlement to service connection for a disorder 
manifested by diminished sense of balance as secondary to a 
service connected right eye disability.

4.  Entitlement to a rating in excess of 10 percent for post-
traumatic migraine headaches.

5.  Entitlement to a compensable rating for postoperative 
right eye detached retina.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1986 to June 1991.  This case comes before the 
Board of Veterans' Appeals (Board) from a September 2001 
rating decision of the Houston, Texas Regional Office (RO) of 
the Department of Veterans Affairs (VA).  In September 2001 
the RO granted service connection for a scar of the left 
thenar eminence and for erythema of the bilateral forearms.  
After expressing disagreement with the ratings for these two 
disorders, and following issuance of a statement of the case 
(SOC) encompassing these issues, the veteran indicated in his 
May 2002 substantive appeal, that he did not wish to pursue 
an appeal as to either of these claims.  


FINDINGS OF FACT

1.  The veteran is not shown to have a hearing loss 
disability by VA standards.

2.  A chronic left eye disability was not manifested in 
service; a current left eye disability is not shown  .

3.  The veteran is not shown to have a disability entity 
manifested by diminished sense of balance.

4.  The veteran is not shown to have characteristic 
prostrating migraine attacks in greater frequency than one in 
two months.

5.  The veteran's right eye retina detachment was 
successfully reattached; no associated impairment of vision 
or function is shown.
CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.385 (2002).

2.  Secondary service connection for a left eye disorder is 
not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.310(a) (2002).

3.  Secondary service connection for diminished sense of 
balance is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. § 3.310(a) (2002).

4.  A rating in excess of 10 percent for post-traumatic 
migraine headaches is not warranted.  38 U.S.C.A. § 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.124a, Diagnostic Code 8100 
(2002).  

5.  A 10 percent rating is warranted for postoperative right 
eye retinal detachment.  38 U.S.C.A. § 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.84a, Diagnostic Code 6008 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have now been published.  See 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000.  However, the Board finds that all 
pertinent mandates of the VCAA and implementing regulations 
are met.

The claims were considered on the merits.  The veteran was 
notified via RO rating decision in September 2001 and SOC in 
January 2002 why his claims for service connection were 
either granted or denied and of the basis for the evaluation 
assigned to the disorders which were service-connected.  In a 
November 2001 letter, the VCAA was specifically cited, and 
applicable provisions notifying the veteran of his and VA's 
respective responsibilities in the development of claims were 
set out in detail.  See generally Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The veteran has not mentioned any outstanding evidence that 
might support his claims or affect their outcome.  
Specifically, he has not mentioned any recent treatment for 
the disabilities at issue.  He has been afforded VA 
examinations.  There is no indication that the evidentiary 
record is incomplete.  The RO has complied with, or exceeded, 
the mandates of the VCAA and its implementing regulations.  
It is not prejudicial to the veteran to adjudicate his claims 
based on the current record.  See Bernard v. Brown, 4 Vet. 
App. 384 (1994).

Factual Background

Service medical records, including the April 1991 report of 
examination at separation, are devoid of findings reflective 
of either complaints or diagnoses of either bilateral hearing 
loss or problems associated with balance.  During service the 
veteran sustained a right eye injury resulting in a retinal 
tear.  This was treated with laser surgery.  On separation 
examination eye evaluation, there were multiple areas of left 
eye lattice degeneration in the periphery.  It was also noted 
that there was a flap tear of the right retina, walled off by 
a laser photocoagulation scar.  An audiometric study in 
September 1986 showed puretone thresholds of 10, -5, 5, 5, 5 
and 20 decibels for the right ear at the 500, 1000, 2000, 
3000, 4000, and 6000 hertz frequencies.  Puretone thresholds 
for the left ear were 15, 5, 0, 5, 10 and 25 decibels at the 
same frequencies.  Audiometry in May 1989 revealed puretone 
thresholds of 15, 0, 5, 0, 0 and 10 decibels for the right 
ear at frequencies of 500, 1000, 2000, 3000, 4000, and 6000 
hertz.  Puretone thresholds for the left ear were 15, 10, -5, 
5, 5 and 25 at the same frequencies.  In June 1990; the 
veteran complained of headaches relieved by Tylenol; a 
diagnosis was not made. 
Private medical records dated in April 1996 show that the 
veteran complained of right eye pain.  He also complained of 
right eye floaters for 2 to 3 days; a history of right eye 
hyphema (1990), post-traumatic retinal tear and glaucoma was 
supplied.  

An April 1996 letter by a private physician indicates that 
the veteran was referred to him by another physician after 
being discovered as having a right eye retinal detachment.  
The physician, upon examination of the veteran, suggested 
that he undergo a scleral buckling procedure without 
drainage, which was done without complication.  The retina 
was found flat postoperatively.  The operative report for 
this procedure has been associated with the claims folder.  

On May 2001 VA neurological examination, the veteran 
complained of continuous headaches since his right eye injury 
in service.  He described the pain as a sharp "blinding" 
pain which began in the midfrontal region and also beneath 
both eyes.  He reported photophobia without associated nausea 
or vomiting.  He indicated that the episodes lasted one to 
two hours, although sometimes it was longer.  The frequency 
of the headaches was increasing, to about 3 to 4 times a week 
with approximately 1 to 2 times per week consisting of more 
severe headaches.  He indicated that the more severe 
headaches were variable and that he could go a week or two 
without additional severe headaches.  He was employed, but 
his hours were sufficiently flexible to allow him to take off 
work as needed for his headaches.  The examiner reported that 
he veteran's headaches had not been appropriately treated and 
had gradually increased in severity to about 3 to 4 per week 
which were generally moderate in severity with more severe 
headaches occurring anywhere from 1 to 2 times per week to 
once every 2 weeks.  Neurological examination was normal in 
pertinent part.  The examiner added that the veteran would be 
referred to new patient neurology clinic for appropriate 
management of his headaches.  Review of the record has not 
revealed that the veteran sought treatment at this clinic.  
Probable post-traumatic migraine headaches was diagnosed.  It 
is also noteworthy that the veteran did not complain of 
dizziness in the course of the examination.  

On May 2001 VA ear disease examination the veteran reported a 
history of noise exposure in his duty assignment as an engine 
mechanic in service.  He complained of some difficulty 
understanding words when there was noise.  Ear examination 
was essentially normal.  The examiner noted that audiometry 
revealed essentially normal thresholds bilaterally, with 
slightly worse thresholds in the lower frequencies.  Very 
mild sensorineural hearing loss which could be consistent 
with the veteran's previous history of military noise 
exposure was diagnosed.  

Audiometry in May 2001 revealed puretone thresholds for the 
right ear of 30, 10, 15, 10, and 15 decibels, with an average 
of 13, at 500, 1000, 2000, 3000, and 4000 hertz frequencies.  
For the left ear, at the same frequencies, the puretone 
thresholds were 30, 20, 15, 20, and 20 decibels, with an 
average of 19.  The examiner noted that the veteran showed 
normal hearing sensitivity from 1000 to 4000 hertz 
bilaterally; and very mild sensorineural hearing loss at 500 
hertz, also bilaterally.  Speech recognition was described to 
be 96 percent for the right ear and 94 percent for the left 
ear.  

On VA eye examination in June 2001 the veteran gave a history 
of currently having stable vision, without complaints.  A 
history of right eye angle recession glaucoma treated in the 
past with drops was noted.  Examination revealed visual field 
external and motility testing to be within normal limits.  
The right retina was completely attached.  The eyelids, 
lashes, conjunctiva and sclera were all within normal limits, 
bilaterally.  The cornea, anterior chamber and iris were all 
within normal limits.  Right eye vessels and macula were 
unremarkable.  The left eye macula, vessels and periphery 
were also reported to be within normal limits.  Vision acuity 
with current spectacle correction was 20/20-minus (right eye) 
and 20/20 (left eye).  The examiner indicated that the 
veteran had healthy optic nerves intraocular pressure which 
was normal and that there was no present reason to treat his 
right eye angle recession glaucoma.  The examiner also 
mentioned that the veteran's right eye was stable and that 
the retina was fully attached.  A left eye disorder was not 
diagnosed.  

Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disability, there must be (1)  medical evidence of a current 
disability; (2)  medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3)  medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.  

Additionally, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310(a).  The Court has held 
that when aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

This case involves an appeal as to the initial ratings 
assigned with the grant of service connection for two 
disabilities:  post-traumatic headaches and postoperative 
right eye detached retina.  right eye injury residuals.  In 
such cases, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).  However, neither of these disabilities varied in 
severity during the course of the appeal period.  
Consequently, there is no evidentiary basis for "staged 
ratings" in this case.  

The veteran's migraine headaches have been rated by the RO as 
10 percent disabling, under Diagnostic Code (Code) 8100.  
Under this Code, migraines resulting in characteristic 
prostrating attacks averaging one in 2 months over the last 
several months warrant a 10 percent rating.  Migraines 
resulting in characteristic prostrating attacks occurring on 
an average once a month over the last several months warrant 
a 30 percent rating.  Migraines with very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability warrant a 50 percent rating.  
38 C.F.R. § 4.124a.  

Although the RO has rated the veteran's service-connected 
right eye disability by analogy to Code 6009 (for unhealed 
eye injury), given the nature of the eye injury in service 
and the nature of the resultant pathology, the disability is 
more appropriately rated under the Code specific to the type 
of injury that occurred, Code 6008, (for retinal detachment).  
Code 6008 provides that unhealed injuries of the eye are to 
be rated from 10 percent to 100 percent for impairment of 
visual acuity or field loss, pain, rest-requirements, or 
episodic incapacity, combining an additional rating of 10 
percent during continuance of active pathology.  The minimum 
rating, during active pathology, is 10 percent.  38 C.F.R. § 
4.84a, note following Code 6009.

Analysis

Bilateral Hearing Loss

The veteran maintains that he should be granted service 
connection for bilateral hearing loss.  He maintains that he 
developed this disability as a result of exposure to noise 
during service.  A threshold requirement for establishing 
service connection is a showing that the disability claimed 
is present.  Hearing loss disability is defined in 38 C.F.R. 
§ 3.385.  No audiometry of record, including those in 
service, and those postservice by VA, has shown that the 
veteran has a hearing loss disability by VA standards in 
either ear.  As a layperson, the veteran is not competent to 
establish by his own opinion that he has bilateral hearing 
loss (or relate such disability to service).  See Espiritu, 
supra.  As this disability claimed is not shown, service 
connection for bilateral hearing loss is not warranted.  

Left Eye Visual Loss

The veteran asserts that service connection for left eye 
vision problems as secondary to his service-connected right 
eye disorder is warranted because his vision has deteriorated 
since his right eye injury in service.  Again, a threshold 
matter that must be addressed is whether the claimed 
disability is present.  Here, the medical evidence does not 
show that the veteran currently has a left eye disability.  
On June 2001 VA eye examination left eye visual acuity was 
reported as 20/20 with spectacle correction.  A left eye 
disorder was not diagnosed.  The veteran has not submitted 
any evidence of a current diagnosis of a left eye disorder, 
nor has he identified any treatment provider with records of 
such disorder.  As a layperson, he is not competent to 
establish by his own opinion that he has a disorder of the 
left eye (or relate such disability to service or to his 
service-connected right eye disability).  See Espiritu, 
supra.  In the absence of proof of a present disability, 
there cannot be a valid claim [of service connection].  
Hickson, supra.  



Diminished Sense of Balance

The veteran asserts that service connection for diminished 
sense of balance is warranted as secondary to a service-
connected right eye disability.  As was previously mentioned, 
a threshold matter that must be addressed in a claim of 
service connection is whether the claimed disability is 
present.  Here, the medical evidence does not show that the 
veteran currently has a chronic disorder manifested by a 
diminished sense of balance.  Such disability was not 
reported on May 2001 VA neurological examination.  It is 
noteworthy that the veteran did not complain of balance 
problems in the course of the examination.  As a layperson, 
the veteran is not competent to establish by his own opinion 
that he has a disorder manifested by diminished balance (or 
relate such disability to service or to his service-connected 
right eye disability).  See Espiritu, supra.  In the absence 
of proof of a present disability, there cannot be a valid 
claim [of service connection].  Hickson, Brammer, supra.  The 
veteran has neither submitted any evidence of a current 
diagnosis associated with a balance-related disorder nor 
identified any treatment provider with records of treatment 
for such a disorder.  The preponderance of the evidence is 
against his claim.  Hence, it must be denied.

A Rating in Excess of 10 percent for Post-Traumatic Migraine 
Headaches

After careful review of the entire evidentiary record, it is 
the Board's judgment that a rating in excess of 10 percent 
for post-traumatic migraine headaches is not warranted at any 
point in time during the appellate period.  To warrant the 
next higher, 30 percent, rating, the evidence must show 
evidence of migraines with characteristic prostrating attacks 
occurring on an average once a month over the last several 
months.  Although the veteran's service medical records 
indicate that he complained of headaches in June 1990, they 
do not show that they were manifested by characteristic 
prostrating attacks occurring on an average once a month over 
last several months.  On May 2001 VA neurological 
examination, the examiner noted the veteran's history of 
intermittent headaches which had features suggestive of 
migraines.  The examiner opined that the veteran had not been 
appropriately treated for his headaches.  The veteran 
described the headaches as causing "blinding" pain, and 
reported photophobia, but did not indicate that either nausea 
or vomiting accompanied his headaches.  The diagnosis was 
probable post-traumatic migraine headaches.  While this VA 
examination report indicates by history that the veteran 
experienced "moderate" migraine headaches three to four 
times a week, and more "severe" headaches anywhere from 1 
to 2 per week to once every 2 weeks, at no point were the 
attacks described as "prostrating" in nature.  The Board 
notes incidentally that on May 2001 VA neurological disorders 
examination, the veteran was referred to a new patient 
neurology clinic for appropriate management of his headaches.  
He has not pursued such treatment.  It is also noteworthy 
that the record does not show that the veteran has been 
treated for his headaches disorder since his 1991 service 
separation.

The Board finds that the veteran's symptoms support, at most, 
the 10 percent rating currently assigned for migraine 
headaches.  The evidence does not show characteristic 
prostrating attacks occurring on an average once a month over 
the last several months; and as the criteria for the next 
higher, 30 percent, rating under Code 8100 are not met or 
approximated, a rating in excess of 10 percent is not 
warranted.

A Compensable Rating for Postoperative Right Eye Detached 
Retina

As was previously noted, this disability is appropriately 
rated under Code 6008.  While it has been described as 
asymptomatic on VA examination, Code 6008 criteria provide 
ratings from 10 to 100 percent.  Giving this regulatory 
language broad (liberal) interpretation as VA is mandated to 
do, the Board finds that the postoperative right eye retinal 
detachment warrants the 10 percent minimal rating suggested 
by the regulatory wording highlighted above.  This is in 
keeping with a layperson's understanding that an eye injury 
requiring laser/cryo-surgery would leave some residual 
disability.  In the absence of associated compensable 
impairment of vision (or any other function), a rating in 
excess of 10 percent is not warranted.  


ORDER


Service connection for bilateral hearing loss is denied.

Service connection for left eye visual loss as secondary to a 
service-connected right eye disability is denied.

Service connection for a disability manifested by a 
diminished sense of balance as secondary to a service 
connected right eye disability is denied.

A rating in excess of 10 percent for post-traumatic migraine 
headaches is denied.

A 10 percent rating for postoperative right eye retinal 
detachment is granted, subject to the regulations governing 
payment of monetary awards.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

